Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated June 23, 2021. Claims 9 and 17 were amended. Claims 1-20 of the application are pending.

Information Disclosure Statement

2.	Acknowledgment is made of the information disclosure statements filed on May 11, 2021 together with a list of patents and copies of papers.  The patents and papers have been considered.

Allowable Subject Matter

3.	Claims 1-20 of the application are allowed over prior art of record. 

4.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:

The closest prior art of record shows:
Wang et al., “Restructuring surface tessellation with irregular boundary conditions”, Frontiers of Architectural Research, 2014); 
(2) using parametric models of urban form generation; provides a review of state-of-the-art simulation based urban form generation and its application to energy driven urban design; existing design generation and optimization methods use workflow based generation method with a set of constraints; Beirao’s CityMaker generates urban form at the city scale; it reads the urban context and generates urban form using rules of shape grammar repetitively to meet the goal of the design; the design mimics the methods of designers; Koenig’s model generates urban form at the district scale using site development, building and optimization steps; the model incorporates geographic and socio-economic constraints; it generates road network and building footprints in three dimensional form using cellular automata that use cells on a grid that evolves over time based on a set of rules; the optimization method uses a fitness function; the method proposed by Shi et al. includes site, streets, plots, buildings and flows; energy driven optimization is done at district level considering energy consumption and costs; other metrics considered are: street connectivity, density, land use mix, accessibility and pedestrian walkability; the main objective of urban design is to improve energy performance (Shi et al., “A review of simulation based urban form generation and optimization for energy driven urban design” Building and Environment, 2017); and 
(3) city space layout using grid selection method; using regular orthogonal grids; the grids have outward growth characteristics and wide adaptability; selecting grid size, spacing and Yang et al., Chinese patent CN 105894553 A, dated August 2016). 

None of these references taken either alone or in combination with the prior art of record discloses a computer-implemented method for generating designs for an urban design project, specifically including: 
(Claim 1)  “generating, via a geometry engine included in the CAD application, a closed contour that surrounds a design area based on one or more property boundaries associated with a region of land;
populating, via the geometry engine, the design mesh with a first set of structures to generate a first candidate design, wherein the first set of structures resides within the closed contour and is aligned to at least a first portion of the closed contour” in combination with the remaining elements and features of the claimed invention.
 
None of these references taken either alone or in combination with the prior art of record discloses a non-transitory computer-readable medium storing program instructions that causes the one or more processors to generate designs for an urban design project, specifically including: 
(Claim 11)  “generating, via a geometry engine included in the CAD application, a closed contour that surrounds a design area based on one or more property boundaries associated with a region of land;

 
None of these references taken either alone or in combination with the prior art of record discloses a system, comprising a processor, specifically including: 
(Claim 20)  “generating, via a geometry engine included in the CAD application, a closed contour that surrounds a design area based on one or more property boundaries associated with a region of land,
populating, via the geometry engine, the design mesh with a first set of structures to generate a first candidate design, wherein the first set of structures resides within the closed contour and is aligned to at least a first portion of the closed contour” in combination with the remaining elements and features of the claimed invention.
 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion



If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2129
	July 12, 2021